Case 8:19-cv-01322-JFW-DFM Document 21 Filed 10/08/20 Page 1 of 1 Page ID #:2216




                                                                        JS-6

                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION



   LORI F.,                                  No. SA CV 19-01322-JFW (DFM)

            Plaintiff,                       JUDGMENT

               v.

   ANDREW M. SAUL, Commissioner
   of Social Security,

            Defendant.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is affirmed and this action is dismissed with prejudice.




   Date: October 8, 2020                      ___________________________
                                              JOHN F. WALTER
                                              United States District Judge
